Citation Nr: 0017271	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-41 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1942 to 
November 1945 and from September 1950 and June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA).  

In April 1997 the veteran testified at a hearing over which a 
hearing officer of the RO presided.


REMAND

In a May 1953 decision, the Board denied entitlement to 
service connection for spina bifida.  In January 1999, prior 
to the Board determined that new and material evidence had 
been received and the veteran's claim of entitlement to 
service connection for a low back disability was reopened.  
The Board, in effect, well grounded the claim, and remanded 
the case to the RO for additional development of the evidence 
to include an opinion as to the etiology of any low back 
disorder. 

A review of the evidence shows that service medical records 
reflect that the veteran was evaluated by a physical 
evaluation board in April 1951 for back problems.  He 
received a disability discharge with a diagnosis of deformity 
of the body of the L4-L5, developmental, symptomatic, and 
progressive.  It was further determined that it existed prior 
to service and was not aggravated by service.

A VA examination was conducted in November 1951.  X-rays of 
the lumbosacral spine showed questionable early 
osteoarthritis of the right sacroiliac joint and minimal 
spina bifida.

In January 1999 the Board remanded the case for additional 
development of the evidence, to include a VA examination.  At 
that time the Board requested the VA orthopedist, in part, to 
render an opinion as to whether it is as likely as not that 
any current disability involving the low back, to include 
arthritis of the right sacroiliac joint (see VA examination 
dated in November 1951), is related to the veteran's military 
service.  If spina bifida occulta was diagnosed, the 
physician was requested to state whether or not this is a 
congenital or developmental defect.

The requested examination was conducted in July 1999.  The 
diagnosis was mechanical low back pain.  The examiner further 
indicated that the veteran was wrongly diagnosed as having 
spina bifida.  There was absolutely no x-ray or clinical 
evidence of spina bifida for the veteran.  He had mechanical 
low back pain which according to the veteran dated back to 
1951.

The physician further indicated that the level of arthritis 
in his spine was consistent with his age and irrelevant to 
the jeep incident (1951) since there was no sound medical 
principal to relate any kind of trauma with acceleration of 
arthritis in the spine.  The examiner stated that trauma may 
be the cause of fractures or dislocations but did not have 
anything to do with actually the process of arthritis in the 
spine or disk disease in the spine.  In the physician's 
opinion, the arthritis in his sacroiliac joints was also a 
function of his age-related arthritis and not related to the 
accident that he described.

It is unclear from this report whether the examiner had the 
opportunity to review the evidence in the claims folder as no 
reference was made to the November 1951 VA x-rays showing 
questionable arthritis or to the service medical records.  
Additionally, the Board finds that the examiner's assessment 
raises the question as to what was the correct diagnosis 
during service.

Accordingly the case is REMANDED for the following:

1.  The claims folder should be referred 
to the same VA physician who performed 
the July 1999 VA examination.  The 
physician is requested to review the 
claims folder and in an addendum to the 
extent possible render the following 
opinions:

a)  What is the correct diagnosis of the 
low back disability which resulted in the 
veteran's disability discharge from 
active duty?

b)  Did this low back disability exist 
prior to service and, if yes, did it 
undergo a chronic increase in severity 
during service?

c)  Was arthritis of the right sacroiliac 
joint present at the time of the November 
1951 VA examination?

d)  Is there any current chronic low back 
disability, to include the mechanical low 
back pain, which is related to the 
inservice complaints and findings or the 
reported injury while riding in a jeep?

Any additional tests or examinations 
deemed necessary by the examiner should 
be conducted.  A complete rational for 
any opinion requested should be included 
in the report.

2.  If the physician who conducted the 
July 1999 VA examination is unavailable, 
another VA examination by an orthopedist 
should be conducted in order to determine 
the nature, severity and etiology of any 
low back disability.  The examination 
should be performed in conjunction with 
the requests made in January 1999 Remand 
and the current Remand.

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
service connection for a low back 
disability on a de novo review of the 
record.

If the benefit sought is not granted, a Supplemental 
Statement of the Case should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




